Exhibit 10.8

 

THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS THAT TERMS IS DEFINED IN THE 1933 ACT)
UNLESS THE SECURITIES ARE REGISTERED UNDER THE 1933 ACT, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT IS AVAILABLE. THIS SUBSCRIPTION IS
EXECUTED IN RELIANCE UPON THE EXEMPTIONS PROVIDED BY RULE 506 OF REGULATION D
UNDER THE 1933 ACT.

 

SUBSCRIPTION

 

THIS SUBSCRIPTION (the “Subscription”) has been executed by the undersigned in
connection with the offering of 2,100,000 shares of common stock, par value
$0.001 (hereinafter referred to as the “Stock”), of Cano Petroleum, Inc., a
corporation organized under the laws of the State of Delaware (hereinafter
referred to as the “Issuer”).  There is no minimum offering.  The Stock being
subscribed for pursuant to this Subscription has not been registered under the
1933 Act.  The offer of the Stock and, if this Subscription is accepted by the
Issuer, the sale of Stock, is being made in reliance upon Rule 506 of Regulation
D promulgated under the 1933 Act. (All dollar amounts in this Subscription are
expressed in U.S. Dollars).

 

ARTICLE 1

SUBSCRIPTION

 

Subscription

 

1.1                                 The undersigned (the “Subscriber”), as
principal, hereby subscribe to purchase, in the aggregate, a minimum of 414,100
shares of Common Stock (the “Shares”), having a purchase price of $4.14 per
Share for an aggregate purchase price of $1,714,374.00 (the “Subscription
Price”).

 

Minimum Subscription

 

1.2                                 A minimum number of 414,100 Shares must be
purchased by the Subscriber.

 

Method of Payment

 

1.3                                 Upon receipt of physical certificates on
Closing Date (defined below), the Subscriber shall pay the Subscription Price by
delivering good funds in United States Dollars by way of wire transfer of funds
to the Issuer.  The wire transfer instructions are:

 

Wires from Correspondent Banks Worldwide:

 

Beneficiary Bank:

 

Worth National Bank

 

 

801 Cherry Street, unit 27

 

 

Fort Worth, TX 76102

 

 

Tel: 817-877-2018

Beneficiary:

 

Cano Petroleum, Inc.

ABA Routing#:

 

111907568

Account Number:

 

31013406

 

--------------------------------------------------------------------------------


 

The Company shall issue and cause to be delivered on or before September 30,
2005 (the “Closing Date”) to the Subscriber a certificate or certificates
representing the Shares (the “Certificates”) pursuant to Article 6 hereof.  Upon
receipt of the Certificates, the Subscriber shall deliver the full Subscription
Funds to the wire instructions provided above.  The Subscriber acknowledges that
the subscription for Shares hereunder may be rejected in whole or in part by the
Issuer in its sole discretion.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

Representations and Warranties

 

2.1                                 The Subscriber represents and warrants in
all material respects to the Issuer, with the intent that the Issuer will rely
thereon in accepting this Subscription, that:

 

(a)                                  Experience.  The Subscriber is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of its investments, and to make an informed decision relating
thereto, and to protect its own interests in connection with the purchase of the
Shares;

 

(b)                                 Own Account.  The Subscriber is purchasing
the Shares as principal for its own account.  The Subscriber is purchasing the
Stock for investment purposes only and not with an intent or view towards
further sale thereof, and has not pre-arranged any sale with any other
subscriber;

 

(c)                                  Not Underwriter.  The Subscriber is not an
underwriter, or dealer in, the Stock, and the Subscriber is not participating,
pursuant to a contractual agreement, in a distribution of the Stock;

 

(d)                                 Importance of Representations.  The
Subscriber understands that the Stock are being offered and sold to it in
reliance on an exemption from the registration requirements of the 1933 Act, and
that the Issuer is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Subscriber to acquire the Stock;

 

(e)                                  Registration.  The Issuer shall use its
best efforts to file a registration statement to be filed with and declared
effective by the Securities and Exchange Commission (the “SEC”) at the earliest
practicable date after the Closing Date.  The Subscriber represents and warrants
and hereby agrees that all offers and sales of the Securities shall be made only
pursuant to such registration or to such exemption from registration;

 

(f)                                    Risk.  The Subscriber acknowledges that
the purchase of the Stock involves a high degree of risk, is aware of the risks
and further acknowledges that it can bear the economic risk of the Stock,
including the total loss of its investment;

 

(g)                                 Current Information.  The Subscriber has
been furnished with or has acquired copies of all requested information
concerning the Issuer, including a copies of reports filed by the Issuer
pursuant to the United States Securities Exchange Act of 1934, as amended (the
“1934 Act”) and copies of press releases issued by the Issuer;

 

2

--------------------------------------------------------------------------------


 

(h)                                 Independent Investigation.  The Subscriber,
in making the decision to subscribe for the Shares, has relied upon independent
investigations made by it and its purchaser representatives, if any, and the
Subscriber and such representatives, if any, have, prior to making this
Subscription, been given access and the opportunity to examine all material
contracts and documents relating to this offering and an opportunity to ask
questions of, and to receive answers from, the Issuer or any person acting on
its behalf concerning the terms and conditions of this offering.  The Subscriber
and its advisors, if any, have been furnished with access to all materials
relating to the business, finances and operation of the Issuer and materials
relating to the offer and sale of the Shares which have been requested.  The
Subscriber and its advisors, if any, have received complete and satisfactory
answers to any such inquiries;

 

(i)                                     No Written or Oral Representations.  No
person has made to the Subscriber any written or oral representations

 

(i)                                                             that any person
will resell or repurchase the Stock,

 

(ii)                                                          that any person
will refund the purchase price of the Stock, or

 

(iii)                                                       as to the future
price or value of the Stock;

 

(j)                                     No Recommendation or Endorsement.  The
Subscriber understands that no federal or state agency has passed on or made any
recommendation or endorsement of the Stock;

 

(k)                                  Partnership, Corporation or Trust.  If the
Subscriber is a partnership, corporation or trust, the person executing this
Subscription on its behalf represents and warrants that

 

(i)            he or she has made due inquiry to determine the truthfulness of
the representations and warranties made pursuant to this Subscription, and

 

(ii)           he or she is duly authorized (and if the undersigned is a trust,
by the trust agreement) to make this investment and to enter into and execute
this Subscription on behalf of such entity;

 

(l)                                     Affiliate Status.  Upon purchase of the
Stock, the Subscriber will be an affiliate of the Issuer and the Subscriber
acknowledges that the Stock held by it will be subject to certain resale
restrictions under the 1933 Act;

 

(m)                               Other Subscribers.  The Subscriber
acknowledges that Shares may be issued to other purchasers under this offering
concurrently with the Closing;

 

(n)                                 No Advertisement or General Solicitation. 
The sale of the Shares has not been advertised through any article, notice or
other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio; or through any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;

 

(o)                                 Accredited Investor.  The Subscriber is
(i) an “accredited investor” as that term is defined in Rule 501 of the General
Rules and Regulations under the 1933 Act by reason of Rule 501(a)(3),
(ii) experienced in making investments of the kind described in this Agreement

 

3

--------------------------------------------------------------------------------


 

and the related documents, (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
Affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Subscription, and to evaluate the merits and
risks of an investment in the Stock, and (iv) able to afford the entire loss of
its investment in the Stock.;

 

(p)                                 Hedging Transactions.  The Subscriber
acknowledges and agrees that all offers and sales of the Stock, as applicable,
by the Subscriber shall be made only pursuant to registration of the Stock under
the 1933 Act, or pursuant to an available exemption from the registration
requirements of the 1933 Act.;

 

(q)                                 Beneficial Ownership.  Upon consummation of
the transactions contemplated by this Subscription, the Subscriber will be the
beneficial owner of the Stock issued to it pursuant to this Subscription.  The
Subscriber will share beneficial ownership of the Stock with Wellington
Management Company, llp as its investment adviser. The Subscriber has not
pre-arranged any sale of the Stock with any person or persons in the United
States;

 

(r)                                    No Short Position.  The Subscriber will
not, directly or indirectly, or through one or more intermediaries, maintain any
short position in the common shares of the Company during the applicable
distribution compliance period;

 

(s)                                  Restriction on Transfer.  The Subscriber
understands and acknowledges that the Issuer will not allow any transfer or
other disposition of the Stock until the Stock has been registered under the
1933 Act.  The Certificate(s) shall bear the following legend in addition to any
other legend required under this Subscription:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Non-Merger and Survival

 

2.2                                 The representations and warranties of the
Subscribers contained herein will be true at the date of execution of this
Subscription by the Subscribers and as of the Closing Date in all material
respects as though such representations and warranties were made as of such
times and shall survive the Closing Date and the delivery of the Certificates.

 

Indemnity

 

2.3                                 The Subscriber agrees to indemnify and hold
harmless the Issuer from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including attorney’s fees incurred in contesting any such claim and any payment
made in good faith in settlement of any claim (subject to the right of the
Subscriber to defend any such claim), resulting from the breach of any
representation or warranty of such party under this Subscription.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

3.1                                 The Issuer, upon taking up and accepting
this Subscription, represents and warrants in all material respects to the
Subscriber, with the intent that the Subscriber will rely thereon in making this
Subscription, that:

 

(a)                                  Legality.  The Issuer has the requisite
corporate power and authority to accept this Subscription and to issue, sell and
deliver the Shares; this Subscription and the issuance, sale and delivery of the
Shares hereunder and the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action by the Issuer; this
Subscription and the Shares have been duly and validly executed and delivered by
and on behalf of the Issuer, and are valid and binding agreements of the Issuer,
enforceable in accordance with their respective terms, except as enforceability
may be limited by general equitable principles, bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or other laws affecting
creditors’ rights generally;

 

(b)                                 Transfer.  Provided that a registration
statement in respect of the Shares is in effect as required under all applicable
securities laws, such Shares shall be freely transferable on the books and
records of the Issuer, provided that the sale is made to a bona-fide purchaser
and that the prospectus delivery requirements are met;

 

(c)                                  Listed Company Status.  The Issuer is
required to make current filings with the SEC pursuant to Section 13 or 15(d) of
the 1934 Act, the Stock is presently listed on the American Stock Exchange and
the Issuer has received no notice, either oral or written, with respect to its
continued eligibility for such listing;

 

(d)                                 Listing of Shares.  Subject to notification
to the American Stock Exchange of actual issuance, as of the Closing Date the
Shares will be listed on the American Stock Exchange.

 

(e)                                  Proper Organization.  The Issuer is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and is duly qualified as a foreign
corporation in all jurisdictions where the failure to be so qualified would have
a materially adverse effect on its business, taken as whole;

 

(f)                                    No Legal Proceedings.  There is no
action, suit or proceeding before or by any court or any governmental agency or
body, domestic or foreign, now pending or to the knowledge of the Issuer,
threatened, against or affecting the Issuer, or any of its properties or assets,
which might result in any material adverse change in the condition (financial or
otherwise) or in the earnings, business affairs or business prospects of the
Issuer, or which might materially and adversely affect the properties or assets
thereof;

 

(g)                                 Non-Default.  The Issuer is not in default
in the performance or observance of any material obligation, agreement, covenant
or condition contained in any indenture, mortgage, deed of trust or other
material instrument or agreement to which it is a party or by which it or its
property may be bound; and

 

(h)                                 Non-Contravention.  The execution and
delivery of this Subscription and the consummation of the issuance of the Shares
and the transactions contemplated by this Agreement do not and will not conflict
with or result in a breach by the Issuer of any of

 

5

--------------------------------------------------------------------------------


 

the terms or provisions of, or constitute a default under, the Certificate of
Incorporation or Bylaws of the Issuer, or any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Issuer is a party
or by which it or any of its properties or assets are bound, or any existing
applicable decree, judgment or order of any court, Federal or state regulatory
body, administrative agency or other domestic governmental body having
jurisdiction over the Issuer or any of its properties or assets.

 

Non-Merger and Survival

 

3.2                                 The representations and warranties of the
Issuer contained herein will be true at the date of execution of this
Subscription by the Issuer and as of the Closing Date in all material respects
as though such representations and warranties were made as of such times and
shall survive the Closing Date and the delivery of the Certificates.

 

Indemnity

 

3.3                                 The Issuer agrees to indemnify and hold
harmless the Subscriber from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including attorney’s fees incurred in contesting any such claim and any payment
made in good faith in settlement of any claim (subject to the right of the
Issuer to defend any such claim), resulting from the breach of any
representation, warranty or covenant of such party under this Subscription.

 

ARTICLE 4

COVENANTS OF THE ISSUER

 

Covenants of the Issuer

 

4.1                                 The Issuer covenants and agrees with the
Subscriber that:

 

(a)                                  Filings.  The Issuer will make all
necessary filings in connection with the sale of the Shares as required by the
laws and regulations of all appropriate jurisdictions;

 

(b)                                 Section 13 Compliance.  The Issuer shall,
from and after the Closing Date, use its best efforts to comply with the
requirements of Section 13 of the 1934 Act and maintain the listing of the
Common Stock on the American Stock Exchange or other quotation medium;

 

(c)                                  Rule 144 Opinion.  The Issuer will, upon
written request by the Subscriber, take such steps as are necessary to cause its
counsel to issue an opinion to the Issuer’s transfer agent allowing the
Subscriber to offer and sell any Shares issued in reliance on the applicable
provisions of Rule 144 provided that the holding period and other requirements
of such Rule 144 are met.  The costs of obtaining such an opinion shall be borne
by the Issuer; and

 

(d)                                 Use of Proceeds.  The Issuer will apply the
Subscription Price, together with all other subscription funds received from
other subscribers under this offering, for general corporate and working capital
purposes.

 

6

--------------------------------------------------------------------------------


 

Survival

 

4.2                                 The covenants set forth in this Article 4
shall survive the Closing for the benefit of the Subscriber.

 

ARTICLE 5

DEMAND REGISTRATION RIGHTS

 

Registration Statement

 

4.1                                 Upon the Closing, the Issuer shall use its
best efforts to file a registration statement under the 1933 Act and under any
applicable Blue Sky laws registering the resale of Shares and shall use its best
efforts to cause such registration statement to be declared effective by the
Commission at the earliest practicable date, all at the Issuer’s sole cost and
expense.  Such best efforts shall include promptly responding to all comments
received by the staff of the SEC, and promptly preparing and filing amendments
to such registration statement which are responsive to the comments received
from the staff of the SEC, and in no event later than twenty-one (21) days from
receipt by the Issuer of the comments of the staff of the SEC.  Such
registration statement shall name the Subscriber as a selling shareholder and
shall provide for the sale of the Shares by the Subscriber from time to time
directly to purchasers or in the over-the-counter market or through or to
securities brokers or dealers that may receive compensation in the form of
discounts, concessions, or commissions.  The Issuer shall provide the Subscriber
with such number of copies of the prospectus as shall be reasonably requested to
facilitate the sale of the Shares.  None of the foregoing shall in any way limit
the Subscriber’s rights to sell the Shares in reliance on an exemption from the
registration requirements under the 1933 Act in connection with a particular
transaction.

 

Currency of Registration Statement

 

4.2                                 The Issuer shall use its best efforts to
maintain the currency of the registration statement filed with the SEC and under
all applicable Blue Sky laws in respect of the Shares for 12 months from the
Closing Date.

 

Indemnification of Subscriber by Issuer

 

4.3                                 To the extent permitted by law, the Issuer
will indemnify the Subscriber and any underwriter and each person who controls
either of them within the meaning of Section 15 of the 1933 Act, against all
expenses, claims, losses, damages or liabilities (or actions in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or treated, to the extent such expenses, claims, losses,
damages or liabilities arise out of or are based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Issuer of the 1933 Act or any rule or regulation
promulgated under the 1933 Act applicable to the Issuer in connection with any
such registration, qualification or compliance, and the Issuer will reimburse
the Subscriber, each of its officers and directors and partners, and each person
controlling the Subscriber, each such underwriter and each person who controls
either of them, for any legal and any other expense reasonably incurred in
connection with investigation, preparing or defending any such claim, loss,
damage, liability or action, provided, however, that the indemnity contained
herein shall not apply to amounts paid in settlement of any claim, loss, damage,
liability or expense if settlement is effected without the consent of the Issuer
(which consent

 

7

--------------------------------------------------------------------------------


 

shall not unreasonably be withheld); provided, further, that the Issuer will not
be liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission, made in reliance upon and in
conformity with written information furnished to the Issuer by the Subscriber
specifically for inclusion in the registration statement.  Notwithstanding the
foregoing, insofar as the foregoing indemnity relates to any such untrue
statement (or alleged untrue statement) or omission (or alleged omission) made
in the preliminary prospectus but eliminated or remedied in the amended
prospectus on file with the SEC at the time the registration statement becomes
effective or in the final prospectus filed with the SEC pursuant to
Rule 424(b) of the SEC, the indemnity agreement herein shall not inure to the
benefit of the Subscriber if a copy of the final prospectus filed pursuant to
Rule 424(b) was not furnished to the person or entity asserting the loss,
liability, claim or damage at or prior to the time such furnishing is required
by the 1933 Act.

 

Indemnification of Issuer by Subscriber

 

4.4                                 To the extent permitted by law, the
Subscriber will indemnify the Issuer, each of its directors and officers,
affiliates, counsel, advisors, employees and each underwriter, if any, of the
Issuer’s securities covered by such a registration statement, each person who
controls the Issuer or such underwriter within the meaning of Section 15 of the
1933 Act, and each other person selling the Issuer’s securities covered by such
registration statement, each of such person’s officers and directors and each
person controlling such persons within the meaning of Section 15 of the 1933
Act, against all claims, losses, damages and liabilities (or actions in respect
thereof), including attorneys fees and costs, arising out of or based on any
statement made in reliance upon and in conformity with written information
furnished to the Issuer or such underwriter by the Subscriber specifically for
inclusion in the registration statement,or any other violation by the Subscriber
of any rule or regulation promulgated under the 1933 Act applicable to the
Subscriber and relating to action or inaction required of the Subscriber in
connection with any such registration, qualification or compliance, and will
reimburse the Issuer, such other person, such directors, officers, persons,
underwriters or control persons for any legal or other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action; provided, however, that the indemnity contained
herein shall not apply to amounts paid in settlement of any claim, loss, damage,
liability or expense if settlement is effected without the consent of the
Subscriber (which consent shall not be unreasonably withheld). Notwithstanding
the foregoing, the liability of the Subscriber under this subsection (b) shall
be limited in an amount equal to the net proceeds actually received by the
Subscriber from the sale of the shares under the registration statement.

 

Removal of Legend

 

4.5                                 After the registration statement referenced
in Section 4.1 is declared effective by the SEC, the Subscribers may deliver to
the Issuer the Certificate representing the Shares issued to such Subscriber and
the Issuer will, within three days after receipt by the Issuer of the foregoing,
issue a new certificate representing and in exchange for the aforementioned
certificate, which new certificate shall be legended as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY BE SOLD PURSUANT TO THE
REGISTRATION STATEMENT PROVIDED THAT (I) THE REGISTRATION STATEMENT IS CURRENT
AND EFFECTIVE, (II) THE HOLDER COMPLIES WITH THE PROSPECTUS DELIVERY
REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND

 

8

--------------------------------------------------------------------------------


 

(III) THE SALE IS IN COMPLIANCE WITH THE PLAN OF DISTRIBUTION SET FORTH IN THE
PROSPECTUS. THE TRANSFER OF SUCH SECURITIES IS RESTRICTED AS SET FORTH IN A
SUBSCRIPTION AGREEMENT BETWEEN THE ISSUER AND THE HOLDER, A COPY OF WHICH MAY BE
OBTAINED FROM THE ISSUER.

 

ARTICLE 6

ISSUANCE OF CERTIFICATES

 

On or before the Closing Date, the Issuer will prepare and issue one or more
Certificates for the Shares registered in such name or names as specified by the
Subscriber and cause the same to be delivered to the Subscriber pursuant to the
delivery instructions provided by the Subscriber.

 

ARTICLE 7

CLOSING

 

Closing shall be effected through the acceptance of this Subscription by the
Issuer, the delivery of the share certificates to the Subscriber and the taking
up of the Subscription Funds by the Issuer.

 

ARTICLE 8

GENERAL PROVISIONS

 


GOVERNING LAW


 

8.1                                 This Subscription shall be governed by and
construed under the law of the State of Delaware without regard to its choice of
law provision.  Any disputes arising out of, in connection with, or with respect
to this Subscription, the subject matter hereof, the performance or
non-performance of any obligation hereunder, or any of the transactions
contemplated hereby shall be adjudicated in a Court of competent civil
jurisdiction sitting in the City of Wilmington, Delaware and nowhere else.

 


SUCCESSORS AND ASSIGNS


 

8.2                                 This Subscription shall inure to the benefit
of and be binding on the respective successors and assigns of the parties
hereto.

 

Execution by Counterparts and Facsimile

 

8.3                                 This Subscription may be executed in
counterparts and by facsimile, each of which when executed by any party will be
deemed to be an original and all of which counterparts will together constitute
one and the same Subscription.

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE FOR ENTITIES

 

IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that it caused this Subscription to be duly executed on its behalf on
this 16th day of September, 2005.

 

 

Spindrift Partners, L.P. 
By: Wellington Management Company, LLP 

 

As investment adviser

 

 

Printed Name

  /s/ Julie A. Jenkins

 

Signature

Julie A. Jenkins

 

Vice President and Counsel

 

 

Printed Title

 

 

 

Agreed to this 16th day of September, 2005:

 

CANO PETROLEUM, INC.

 

 

Per:

  /s/ Michael J. Ricketts

 

 

 

 

Print Name: Michael J. Ricketts

 

 

This is page 11 to the Subscription by the above subscriber to Cano
Petroleum, Inc. dated as stated above.

 

--------------------------------------------------------------------------------


 

Full Name and Address of Subscriber for Registration Purposes:

 

NAME:

Spindrift Partners, L.P.

 

 

 

c/o Wellington Management Company, llp

 

 

75 State Street

 

ADDRESS:

Boston, MA 02109

Attn: Gina Di Mento

 

 

 

 

 

 

 

 

TEL.NO.:

617-790-7535

 

 

 

 

 

FAX NO.:

617-204-7535

 

 

 

 

 

 

EMAIL ADDRESS:

gmdimento@wellington.com

 

 

 

 

CONTACT NAME:

Gina Di Mento

 

 

Delivery Instructions (if different from Registration Name):

 

NAME:

Morgan Stanley & Co

 

 

 

 

ADDRESS:

1221 Avenue of the Americas

 

 

28th Floor

 

 

New York, NY 10020

 

 

 

 

TEL.NO.:

212-762-5324

 

 

 

 

FAX NO.:

 

 

 

 

CONTACT NAME:

Jim Park

 

 

 

SPECIAL INSTRUCTIONS:

 

 

 

 

 

 

 

This is page 12 to the Subscription by the above subscriber to Cano
Petroleum, Inc.

 

2

--------------------------------------------------------------------------------